                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

COLIN W. MURRAY, individually                               No. 3:19-cv-00180-JR
& on behalf of all similarly situated,

                       Plaintiff(s),

                v.

TRANSPORTATION MEDIA, INC., d/b/a                           ORDER
BENCH CRAFT COMPANY,

                       Defendant.

HERNANDEZ, District Judge:

         Magistrate Judge Russo issued a Findings & Recommendation (#63) on October 17,

2019, in which she recommends the Court grant Defendant's motion to compel arbitration on an

individual basis. Plaintiff has timely filed objections to the Findings & Recommendation. The

matter is now before me pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b).

         When any party objects to any portion of the Magistrate Judge's Findings &



1 - ORDER
Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge's report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       I have carefully considered Defendant's objections and conclude there is no basis to

modify the Findings & Recommendation. I have also reviewed the pertinent portions of the

record de novo and find no other errors in the Magistrate Judge's Findings & Recommendation.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Russo's Findings & Recommendation [63], and

therefore, Defendant's motion to compel arbitration on an individual basis [52] is granted.

       IT IS SO ORDERED.

                              DATED this           December 23, 2019                          .




                                                     MARCO A. HERNANDEZ
                                                     United States District Judge




2 - ORDER
